Citation Nr: 0636830	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected hepatitis C.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to April 
1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which granted service connection for 
hepatitis C and assigned a 10 percent disability rating.  The 
veteran disagreed with the disability rating and timely 
perfected his appeal.

In January 2006, the veteran presented evidence and testimony 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims file.  


FINDING OF FACT

The veteran's service-connected hepatitis C is manifested by 
intermittent nausea that does not occur weekly, occasional 
right upper quadrant pain, and occasional bouts of fatigue. 


CONCLUSION OF LAW

The criteria for initial evaluation higher than 10 percent 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that symptomatology 
associated with his hepatitis C should be rated more than 10 
percent disabling.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, the currently appealed March 2005 RO decision 
actually established service connection for hepatitis C.  As 
such, any failure to initially provide him with information 
regarding how to establish service connection for this 
disorder was obviously harmless (although an October 2003 
letter appears to have provided proper notice regarding 
service connection).  Regarding the initial evaluation 
assigned for hepatitis C, a June 2005 letter from the RO 
informed him of the evidence necessary to establish higher 
initial evaluation.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  

The Board finds that the notice requirements set forth have 
been met, because while complete, adequate notice was not 
provided prior to the first RO adjudication of the claim, 
notification of the first four elements listed above was 
provided by the RO prior to the most recent adjudication of 
the claim (in September 2005), and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Dingess/Hartman, 19 Vet. App. 473 
(2006).

With respect to the last element of service connection, noted 
above, the effective date established was the earliest date 
allowed under the law, the day the veteran's claim was 
received.  See 38 C.F.R. § 3.400 (2006).  The veteran has not 
argued that this date is incorrect or that an earlier 
effective date was otherwise warranted.  As such, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

VA is also required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and VA medical 
records.  

The veteran has been treated at a VA Medical Center on 
several occasions and has received examination pertaining to 
his hepatitis C in October 2004 and January 2005.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Specific schedular criteria

38 C.F.R. § 4.114 (2006), Diagnostic Code 7354, Hepatitis C 
(or non-A, non-B hepatitis), provides for a 10 percent 
disability rating with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
lease one week, but less than two weeks, during the past 12-
month period.

A 20 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  See (§ 4.14).  38 C.F.R. § 4.114 (2006), 
Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114 
(2006), Diagnostic Code 7354.

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2006).

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 [Hepatitis C (or non-A, non-B 
hepatitis)].

Assignment of diagnostic code

A review of the evidence of record shows that the diagnosis 
of the veteran's condition is hepatitis C, most recently 
confirmed by a March 2005 pathology report.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

No other diagnostic code is reasonably applicable to the 
veteran's disability.  The diagnostic code is specific to the 
diagnosed condition.  Therefore, the Board will continue to 
rate the veteran under Diagnostic Code 7354.  The veteran has 
not argued for the use of a different diagnostic code.

Schedular rating

As noted above, the veteran's hepatitis C is currently rated 
10 percent disabling.  The most recent examinations report 
the following symptomatology.  In October 2004, the examiner 
reported that the veteran's appetite was fair and his weight 
stable.  The report notes that the veteran denied nausea 
vomiting, or right upper quadrant pain.  In January 2005, the 
examiner reported that the veteran complained of fatigue 
caused by his medication, but reported the veteran had no 
nausea, vomiting, diarrhea or constipation.  In August 2005, 
the veteran reported right shoulder pain which radiated to 
his neck and down his right arm.  The record establishes that 
in addition to hepatitis C, the veteran has been diagnosed 
with and is treated for diabetes.

With regard to his weight, the medical evidence records the 
following weights:

        4/93		8/01		5/02		1/02		3/03
        256		209		217		226		216

        7/03		3/05		11/05		2/06		2/06
        211		219.5		221		222.5		221.2

The veteran's SMR notes an enlistment weight of 188 pounds 
and a discharge weight of 202 pounds.

At his January 2006 hearing, the veteran testified that he 
experienced nausea that "comes and goes" and did not occur 
on a weekly basis, and that he occasionally experienced pain 
in his right shoulder area.  He also stated that he 
experienced weight loss, weighing as much as 252 pounds and 
dropping to 209 pounds.  Although he didn't specifically 
attribute his weight loss to his hepatitis, it was implied.  
The Board notes, however, that the veteran also has testified 
that he has diabetes.  See Hearing Transcript (HT) at p. 8.  
He testified that he had a loss of appetite.  HT at p. 10.  
He also testified that he experienced fatigue, and that 
"sometimes I keep my pajamas on four or five days just don't 
have the energy."  HT at p. 13.

As stated above, the criteria for a 10 percent disability 
rating includes symptomatology with "intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at lease one week, but less than two weeks, 
during the past 12-month period."  In this case, there is no 
evidence the veteran has ever suffered from anorexia, 
arthralgia or malaise.  Nor is there any evidence of any 
incapacitating episode requiring bed rest and treatment by a 
physician caused by fatigue, nausea, vomiting, or right upper 
quadrant pain.  Indeed, the veteran's testimony is that he 
experienced episodes nausea that came and went, were 
intermittent and did not occur on a weekly basis.  His 
fatigue is evidently related to medication and does not occur 
consistently.  The medical evidence of right upper quadrant 
pain consists of one visit in August 2005, and, although the 
veteran testified that it had occurred on more than one 
occasion, there is no evidence to that effect other than the 
veteran's testimony.

With regard to weight loss, the medical evidence shows that 
the October 2004 examiner reported the veteran's weight was 
stable.  A review of the medical evidence shows that the 
veteran has, since 2001, maintained a weight of between 15 
and 20 pounds of his weight at his time of discharge from the 
Army in 1979.  As noted, § 4.112 states that the veteran's 
baseline weight is the average weight for the two-year period 
preceding the onset of the disease.  In this case, the 
diagnosis of hepatitis C was confirmed in 2005.  The 
veteran's weight for a period of two years prior is 
relatively stable, and thus, there is no evidence of weight 
loss.

Based on a review of the entire medical record, the Board 
determines that the 10 percent disability rating is 
warranted.  A 20 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  The record 
presents no evidence of daily fatigue, malaise, or anorexia 
requiring dietary restriction or continuous medication.  In 
addition, as noted in the previous paragraph, there is no 
evidence of any incapacitating episodes of any length.  For 
those reasons, the Board finds that the veteran's claim for 
an increased rating is not warranted. 

Fenderson considerations

The veteran has testified that his disability has become 
worse since the last VA exam.  However, the medical evidence 
of record appears to support the proposition that 
symptomatology associated with the veteran's hepatitis C 
disability has not approached the level which would allow for 
the assignment of a 20 percent rating for any period since he 
filed his claim in August 2003.  Based on the record, the 
Board finds that a 10 percent disability rating is properly 
assigned for the entire period.

Conclusion 

In summary, for the reasons stated above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected hepatitis C.  The benefit sought on 
appeal is denied.


ORDER

An initial evaluation higher than 10 percent, for the 
service-connected hepatitis C, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


